TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-00-00816-CV


Omni General Agency, Inc., Appellant

v.


Dan Legg, Appellee





FROM THE DISTRICT COUNTY OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 27,130-A, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING 



PER CURIAM
 Appellant Omni General Agency, Inc. and appellee Dan Legg filed a joint motion
to dismiss this appeal.  The parties have requested that this Court vacate the trial court's judgment
and dismiss the appeal pursuant to a settlement agreement.  We grant the motion, vacate the
judgment of the trial court, and dismiss the cause.  Tex. R. App. P. 42.1(a)(2).

Before Justices Kidd, B. A. Smith and Puryear
Judgment Vacated and Cause Dismissed on Joint Motion
Filed:   August 30, 2001
Do Not Publish